Case 3:18-cv-02169-RJD Document 131 Filed 08/17/21 Page 1 of 2 Page ID #758




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEANDRE BRADLEY,               )
                               )
     Plaintiff,                )
                               )
     v.                        )                                         Case No. 18-cv-2169-RJD
                               )
JACQUELINE LASHBROOK and FRANK )
LAWRENCE,                      )
                               )
     Defendants.               )


                                                     ORDER

DALY, Magistrate Judge:

          This matter is before the Court for case management purposes. Plaintiff filed this suit

pro se on December 13, 2018 (Doc. 1). At that time, he was incarcerated within the Illinois

Department of Corrections (Doc. 1).            He was released on parole in May 2020 (Doc. 109).1 The

Court set a discovery deadline of June 25, 2021 and informed Plaintiff that he must cooperate in

the taking of his deposition (Doc. 127).

         On June 15, 2021, Defendants filed a Motion for Sanctions, explaining to the Court that

Plaintiff failed to appear for his deposition on June 11, 2021 (Doc. 128). Plaintiff e-mailed

counsel for Defendants at 8:57 a.m. on June 11, 2021, informing counsel that he would only be

available by phone for his deposition. (Doc. 128-1). Defense counsel gave Plaintiff the phone

number to call for the deposition starting at 10:00 a.m. (Id).              Plaintiff never called or otherwise

appeared for the deposition.


1
  When Plaintiff notified the Court of his change in address, he asked the Court to send him instructions on using the
electronic case filing system. The Court granted his request, sending him the instructions which informed him that as
a pro se plaintiff, he could (but was not required to) use the electronic case filing system (Doc. 110).
                                                   Page 1 of 2
Case 3:18-cv-02169-RJD Document 131 Filed 08/17/21 Page 2 of 2 Page ID #759




        Plaintiff also never responded to Defendants’ Motion for Sanctions. On July 22, 2021,

the Court ordered Plaintiff to show cause on or before August 12, 2021, explaining why he should

not be sanctioned for failing to appear for his deposition (Doc. 130). As of today’s date (August

17, 2021), Plaintiff filed no response to the Order to Show Cause.

        This Court has the “inherent authority to dismiss a case sua sponte for a plaintiff’s failure

to prosecute.” O’Rourke Bros. Inc. v. Nesbitt Burns, Inc., 201 F.3d 948, 952 (7th Cir. 2000).

Where a pro se plaintiff has engaged in “ordinary misconduct” (e.g., failing to appear for a

hearing), dismissal of the matter with prejudice is appropriate after the Court has warned the

plaintiff accordingly (though such a warning is not necessarily required). McInnis v. Duncan, 697

F.3d 661, 665 (7th Cir. 2012) (internal citations omitted). Plaintiff’s actions over the last two

months show that he has lost interest in the case. Plaintiff failed to appear for his deposition,

despite representing to defense counsel approximately one hour before the deposition began that

he would participate by phone. Plaintiff never responded to Defendants’ Motion for Sanctions.

The Court warned Plaintiff that failure to comply with the Show Cause Order may result in

dismissal of this matter with prejudice (Doc. 130). 2 Nevertheless, Plaintiff failed to comply.

Consequently, this matter is DISMISSED WITH PREJUDICE. All pending motions are denied

as MOOT. The Clerk of Court is directed to enter judgment accordingly.

IT IS SO ORDERED.

DATED: 8/17/2021


                                                             s/ Reona J. Daly
                                                             Hon. Reona J. Daly
                                                             United States Magistrate Judge
2
  The Court had also informed Plaintiff that failing to cooperate in the taking of his deposition may result in the
dismissal of this lawsuit (Doc. 127).
                                                  Page 2 of 2
